In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00078-CV



         ARRELICIOUS MITCHELL, Appellant

                            V.

           JOE ALLEN SANDERS, Appellee



         On Appeal from the 301st District Court
                 Dallas County, Texas
             Trial Court No. DF-10-13279




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                     MEMORANDUM OPINION
        Arrelicious Mitchell, appellant, filed her notice of appeal in this matter April 12, 2013. 1

Since that time, she has not filed a docketing statement, paid the fees associated with filing a

notice of appeal, or arranged for or requested the preparation of a record.

        On July 19, 2013, we notified Mitchell of these defects and provided her an opportunity

to cure them. Additionally, we warned that failure to adequately respond within ten days of the

date of the letter would subject this appeal to dismissal for want of prosecution and/or for

payment of filing fees. See TEX. R. APP. P. 42.3(b), (c). We have received no response from

Mitchell.

        We dismiss the appeal for want of prosecution.



                                                     Jack Carter
                                                     Justice

Date Submitted:           August 15, 2013
Date Decided:             August 16, 2013




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue.
See TEX. R. APP. P. 41.3.

                                                         2